IN THE SUPREME COURT OF THE STATE OF DELAWARE


THE ROCK PILE,                        §
                                      §     No. 287, 2019
      Employer Below,                 §
      Appellant,                      §     Court Below—Superior Court
                                      §     of the State of Delaware
      v.                              §
                                      §
JOHN RISCHITELLI,                     §     C.A. No. N18A-10-005
                                      §
      Claimant Below,                 §
      Appellee.                       §

                         Submitted: December 4, 2019
                         Decided:   December 18, 2019

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      This 18th day of December, 2019, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

June 14, 2019 memorandum opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                 Chief Justice